PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She argues that the state failed to prove any of the alleged bases for commitment. The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. On de novo review of the record,1 we accept the state’s concession and reverse.
Reversed.

 ORS 19.415, which governs our standard of review, was amended in 2009. Or Laws 2009, ch 231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.